                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

RICHARD DEE WILDER,                             §
SID # 345951,                                   §
                                                §
                   Plaintiff,                   §
                                                §                     CIVIL NO.
vs.                                             §                  SA-19-CA-684-FB
                                                §
MICHAEL HARDGES, ET AL.,                        §
                                                §
                   Defendants.                  §

                                             ORDER

        Before the Court is the Application for Leave to Proceed In Forma Pauperis [#2] filed by

the plaintiff, Richard Dee Wilder (“Plaintiff”), in his prisoner civil rights case under 42 U.S.C. §

1983.    Plaintiff is currently incarcerated at the Bexar County Adult Detention Center

(“BCADC”). After review of Plaintiff’s IFP application, the Court has determined that his

request to proceed IFP [#2] is GRANTED.

        The United States Clerk of Court (“the U.S. Clerk”) is directed to file Plaintiff’s

Complaint [#1] without prepayment of fees, costs, or security, and also to mail a copy of this

Order to the Custodian of BCADC Detainee Trust Fund, BCADC, 200 N. Comal St., San

Antonio, Texas 78207.

        Even though Plaintiff is not required to prepay his filing fees, a prisoner who brings a

civil lawsuit IFP is subject to paying an initial partial filing fee, and then paying monthly

installments until the total $350.00 filing fee is paid in full.1 These payments will be

automatically processed by Plaintiff’s custodial institution.


1
  The filing fee for any civil action, suit or proceeding is $350.00. There is normally an
administrative fee of $50.00, however, when a prisoner is granted IFP status, the $50.00
administrative fee is waived.



                                                    1
I.      Initial Partial Filing Fee.

        The Court is required to “assess and, when funds exist, collect,” an initial partial filing

fee of “20 percent of the greater of the average monthly deposits to the prisoner’s account; or the

average monthly balance in the prisoner’s account for the 6-month period immediately preceding

the filing of the complaint.” See 28 U.S.C. § 1915(b)(1)(A)(B).

        Ordinarily, the Court assesses an initial filing fee, and then BCADC must deduct this sum

from Plaintiff’s institutional trust fund account and forward it to the U.S. Clerk, 655 E. César E.

Chávez Boulevard, Room G65, San Antonio, Texas, 78206, referencing the case number in the

style of this Order. If funds are not immediately available to cover the amount of the assessed

initial fee, then BCADC must place a hold on Plaintiff’s account in the amount of the initial

assessment, and forward the funds to the U.S. Clerk when available. But here, Plaintiff has been

indigent for the six months prior to the filing of his application, and therefore the Court will not

assess an initial filing fee.

II.     Remaining Filing Fee Monthly Deductions.

        “After payment of the initial partial filing fee, the prisoner shall be required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. The agency having custody of the prisoner shall forward payments from the prisoner’s

account to the clerk of court each time the amount in the account exceeds $10 until the filing fees

are paid.”    28 U.S.C. § 1915(b)(2).     Thus, BDADC must forward funds to the Court in

accordance with this provision to the address and with the information that is explained in the

previous paragraph.




                                                 2
IT IS SO ORDERED.

SIGNED this 5th day of August, 2019.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                       3
